 1

 2                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON


 3                                                              Jun 30, 2021
                                                                    SEAN F. MCAVOY, CLERK
 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    CHARLES JOSEPH REEVIS,
                                                 NO: 2:21-CV-00058-RMP
 8                             Plaintiff,

 9          v.                                   ORDER DISMISSING ACTION

10    SPOKANE COUNTY SUPERIOR
      COURTS, US DEPARMENT OF
11    JUSTICE DIRECTOR FBI
      MISCONDUCT DIVISION, US
12    DISTRICT COURT EASTERN
      WASHINGTON, SPOKANE
13    COUNTY DETENTION
      SERVICES, and STATE OF
14    WASHINGTON DEPARTMENT OF
      SOCIAL AND HEALTH SERVICES
15    BEHAVIORAL HEALTH
      ADMINISTRATION EASTERN
16    STATE HOSPITAL,

17                             Defendants.

18

19         By Order filed May 14, 2021, the Court granted Plaintiff Charles Joseph

20   Reevis thirty days to voluntarily dismiss this action. ECF No. 7. The Court found

21   that Mr. Reevis’s pro se submissions, consisting of five two-page Standard Form



     ORDER DISMISSING ACTION -- 1
 1   95 and filed while he was incarcerated at the Spokane County Corrections Center,

 2   did not support a federal tort claim. Id. at 4–6. Consequently, Plaintiff’s claims

 3   were subject to dismissal for lack of subject matter jurisdiction. See McNeil v.

 4   United States, 508 U.S. 106, 110, 113 (1993).

 5         Plaintiff is currently housed at Comprehensive Health Care - Yakima

 6   Competency Restoration, and is proceeding in forma pauperis, but without the

 7   obligation to pay the $350.00 filing fee for this action. ECF No. 6. Plaintiff did

 8   not avail himself of the opportunity to voluntarily dismiss this action.

 9         Accordingly, IT IS ORDERED:

10         1. This action is DISMISSED without prejudice for lack of subject matter

11             jurisdiction.

12         2. Based on the Court’s reading of Hoffmann v. Pulido, 928 F.3d 1147,

13             1152 (9th Cir. 2019), this dismissal will NOT count as a “strike” under

14             28 U.S.C. § 1915(g).

15         3. This case is DISMISSED and CLOSED.

16         IT IS SO ORDERED. The District Court Clerk is DIRECTED to enter

17   this Order, provide a copy to Plaintiff and CLOSE the file. The Court certifies

18   pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of this Order would not be

19   taken in good faith and would lack any arguable basis in law or fact.

20         DATED June 30, 2021.                  s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
21                                              United States District Judge



     ORDER DISMISSING ACTION -- 2
